DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected because the claims are directed to non-statutory subject matter. Claim 1 recites a computer-executable physical software coding training apparatus, comprising a series of “units”. As discussed below, these units are interpreted in light of the specification, which does not describe structure corresponding to the units. Accordingly, in the broadest reasonable interpretation, the claimed invention is directed solely to software per se, which is not claimed as being embodied on a physical storage device and therefore does not fall under one of the four statutory categories of invention (i.e. process, machine, manufacture, composition of matter). Accordingly the claim in the broadest reasonable interpretation is not directed to statutory subject matter. Dependent claims 2-8 inherit the deficiencies of parent claim 1 through their dependencies and are thus rejected for the same reasons. 

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
4.	Claim limitation “interactive content management unit”, “teacher content control unit”, and “student content control unit” in claim 1 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

However, a review of the specification does NOT appear to reveal structure corresponding to the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations. The claims units are only shown in Fig. 2 using generic boxes, and are only described in terms of their functionality, not their structure. 
5.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As detailed above claim 1 recites limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. However, the specification does not appear to describe structure that is disclosed as corresponding to these claimed units. Accordingly, the claims contain subject matter (the claimed units) which are not described in such a way as to convey that the inventor had possession of the claimed invention, and thus fail to comply with the written description requirement. Dependent claims 2-8 inherit the deficiencies of parent claim 1 through their dependencies, and are thus rejected for the same reasons.

8.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As detailed above claim 1 recites limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. However, the specification does not appear to describe structure that is disclosed as corresponding to these claimed units. Accordingly, the scope of the claimed invention is unclear since the claims and specification do not apprise the person of ordinary skill in the art what falls within, and outside of, the bounds of the invention. Dependent claims 2-8 inherit the deficiencies of parent claim 1 through their dependencies, and are thus rejected for the same reasons. 

Claims allowable over the Prior Art
10.	Independent claim 1 distinguishes patentably from the prior art of record. The closest prior art of record, Henning (US 2019/0132399 A1) discloses (see Fig. 1A) a software coding training apparatus including a student terminal (102) configured to allow a student to view and alter code for operating a physical device (110, 114), wherein the student terminal is connected to the physical device and to an instructor device (105) utilized by an instructor to monitor the 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 2017/0103673 A1) discloses secure computer-implemented execution and evaluation of programming assignments for on demand courses. Sousa (US 2016/0111018 A1) discloses a method and system for facilitating learning of a programming language. Gupta et al. (US 2015/0360366 A1) discloses a system and method for reinforcing programming education through robotic feedback. Tagawa (US Patent No. 7,016,949 B1) discloses network training system with a remote, shared classroom laboratory. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715